                          ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                    ($67(51 ',9,6,21

                                             12 &5)/



    81,7(' 67$7(6 2) $0(5,&$


      Y                                                                 0(025$1'80 23,1,21


    '$9,' &$55

                    'HIHQGDQW


           7KH FRXUW PHPRULDOL]HV KHUH WKH UHDVRQV ZK\ LW RYHUUXOHG DW MXU\ VHOHFWLRQ GHIHQGDQW¶V

REMHFWLRQ WR WKH JRYHUQPHQW¶V SHUHPSWRU\ VWULNHV GXULQJ MXU\ VHOHFWLRQ SXUVXDQW WR %DWVRQ Y

.HQWXFN\  86   

                                                %$&.*5281'

           'HIHQGDQW D EODFN PDOH ZDV FKDUJHG ZLWK IRUFLEOH DVVDXOW RQ D IHGHUDO RIILFLDO ZLWK D

GHDGO\ RU GDQJHURXV ZHDSRQ UREEHU\ RI SHUVRQDO SURSHUW\ EHORQJLQJ WR WKH 8QLWHG 6WDWHV DQG

NQRZLQJO\ EUDQGLVKLQJ D ILUHDUP GXULQJ DQG LQ UHODWLRQ WR D FULPH RI YLROHQFH 7ULDO RI GHIHQGDQW¶V

FDVH FRPPHQFHG -DQXDU\   DQG FRQFOXGHG -DQXDU\   ZLWK JXLOW\ YHUGLFW 7KH LVVXH

KHUHLQ DGGUHVVHG DURVH WKH PRUQLQJ RI -DQXDU\ WK ZKHQ DIWHU DGPLQLVWUDWLYH FRQIHUHQFH WKH FRXUW

SURFHHGHG ZLWK MXU\ VHOHFWLRQ XWLOL]LQJ WKH VWUXFN PHWKRG

           7KH FRXUW FDOOHG  UDQGRPO\ VHOHFWHG PHPEHUV RI WKH MXU\ YHQLUH LQWR WKH ZHOO IRU YRLU

GLUH 2I WKRVH FDOOHG ILYH SURVSHFWLYH MXURUV ZHUH EODFN 7KH UHVW ZHUH ZKLWH $IWHU SURVSHFWLYH





         3URFHGXUHV DGKHUHG WR DUH GHVFULEHG LQ WKH DWWDFKHG LQVWUXFWLRQDO VKHHW GLVWULEXWHG WR WKH SDUWLHV EHIRUH DQ\
FULPLQDO WULDO EHIRUH WKH XQGHUVLJQHG
MXURUV DQVZHUHG WKH FRXUW¶V TXHVWLRQV LQIRUPHG E\ WKH SDUWLHV¶ UHTXHVWV DQG DGGUHVVHG DQ\

PRWLRQV IRU FDXVH WKH FRXUW WDVNHG WKH SDUWLHV ZLWK H[HUFLVLQJ WKHLU SHUHPSWRU\ VWULNHV 7KH

JRYHUQPHQW PLVWDNHQO\ H[HUFLVHG ILYH SHUHPSWRU\ VWULNHV RQ WKH ILUVW SDVV

       7KH LVVXH ZDV EURXJKW WR WKH FRXUW¶V DWWHQWLRQ DW VLGHEDU DQG DIWHU FRQVXOWDWLRQ ZLWK WKH

VLGHV WKH FRXUW GHWHUPLQHG WKH ILYH VWULNHV ZRXOG VWDQG DQG WKH JRYHUQPHQW ZRXOG EH DOORZHG WR

H[HUFLVH LWV VL[WK DQG ILQDO VWULNH RQ WKH VHFRQG SDVV 'HIHQGDQW REMHFWHG WKDW WKH JRYHUQPHQW¶V

XVH RI SHUHPSWRU\ VWULNHV YLRODWHG %DWVRQ 7KUHH RI WKH JRYHUQPHQW¶V ILUVW ILYH SHUHPSWRU\ VWULNHV

ZHUH XVHG WR UHPRYH EODFN SURVSHFWLYH MXURUV *0 77 DQG &: 'HIHQGDQW DUJXHG WKDW WKH

JRYHUQPHQW¶V XVH RI SHUHPSWRU\ VWULNHV FRQVWLWXWHV D SDWWHUQ RI VWULNHV DJDLQVW D UDFLDO JURXS WKDW

WKH JRYHUQPHQW VWUXFN HDFK RI WKH MXURUV EHFDXVH RI WKHLU UDFH DQG WKDW WKH IDFWV DQG RWKHU UHOHYDQW

FLUFXPVWDQFHV UDLVH DQ LQIHUHQFH WKDW WKH SURVHFXWRU XVHG SHUHPSWRU\ VWULNHV WR H[FOXGH MXURUV

EHFDXVH RI WKHLU UDFH

       $W VLGHEDU WKH FRXUW DVVXPLQJ ZLWKRXW GHFLGLQJ WKDW GHIHQGDQW PDGH D SULPD IDFLH FDVH

XQGHU %DWVRQ DVNHG WKH JRYHUQPHQW WR SURYLGH LWV UHDVRQV H[SODLQLQJ ZK\ LW VWUXFN HDFK EODFN

SURVSHFWLYH MXURU 7KH JRYHUQPHQW H[SODLQHG WKDW LW VWUXFN WKH 77 EHFDXVH RI KHU ERG\ ODQJXDJH

WKDW VKH VHHPHG GLVLQWHUHVWHG DQG PLJKW QRW FRQVLVWHQWO\ IROORZ DORQJ VKH LV QRW PDUULHG DQG WKDW

VKH KDV QR FKLOGUHQ 7KH JRYHUQPHQW UHSUHVHQWHG LW VWUXFN *0 EHFDXVH KH LV D SDVWRU DQG LW ZDV

FRQFHUQHG WKDW KH ZRXOG EH DEOH WR VLW DQG MXGJH IDLUO\ )LQDOO\ WKH JRYHUQPHQW H[SODLQHG WKDW LW

VWUXFN &: EHFDXVH RI KHU DJH DQG KHU EDFNJURXQG DV DQ HQJLQHHU





       7KH FRXUW XVHV HDFK MXURU¶V LQLWLDOV WR LGHQWLI\ WKHP
                                                         
       'HIHQGDQW UHVSRQGHG WKDW WKH JRYHUQPHQW¶V UHDVRQV DV WR HDFK SURVSHFWLYH MXURU ZHUH

SUHWH[WXDO OHDYLQJ WKH RQO\ SRVVLEOH FRQFOXVLRQ WR EH WKDW *0 77 DQG &: ZHUH VWUXFN

EHFDXVH RI UDFH

                                          ',6&866,21

       ³>7@KH (TXDO 3URWHFWLRQ &ODXVH SURKLELWV D SURVHFXWRU IURP XVLQJ WKH 6WDWH¶V SHUHPSWRU\

FKDOOHQJHV WR H[FOXGH RWKHUZLVH TXDOLILHG DQG XQELDVHG SHUVRQV IURP WKH SHWLW MXU\ VROHO\ E\ UHDVRQ

RI WKHLU UDFH´ 3RZHUV Y 2KLR  86    6 &W    / (G G 

  7R PDNH D SULPD IDFLH VKRZLQJ RI SXUSRVHIXO UDFH GLVFULPLQDWLRQ GHIHQGDQW PXVW VKRZ

 KH LV D PHPEHU RI D FRJQL]DEOH UDFLDO JURXS  WKDW WKH SURVHFXWRU H[HUFLVH SHUHPSWRU\ VWULNHV

WR UHPRYH YHQLUH PHPEHUV EDVHG RQ UDFH %DWVRQ Y .HQWXFN\  86     KROGLQJ

PRGLILHG E\ 3RZHUV  86 

       ,Q SURYLQJ WKH VHFRQG SURQJ GHIHQGDQW PD\ UHO\ RQ IDFWV DQG FLUFXPVWDQFHV LQFOXGLQJ WKH

QXPEHU RI UDFLDO JURXS PHPEHUV LQ WKH YHQLUH WKH QDWXUH RI WKH FULPH WKH UDFH RI WKH GHIHQGDQW

DQG YLFWLP D SDWWHUQ RI VWULNHV DJDLQVW PHPEHUV RI D SDUWLFXODU UDFH DQG WKH SURVHFXWLRQ¶V

TXHVWLRQV DQG VWDWHPHQWV GXULQJ YRLU GLUH 6HH )ORZHUV Y 0LVVLVVLSSL  6 &W  ±

    ILQGLQJ D %DWVRQ YLRODWLRQ ZKHUH DIWHU VL[ WULDOV DSSUR[LPDWHO\  RI  SHUHPSWRU\

VWULNHV XVHG E\ WKH JRYHUQPHQW VWUXFN EODFN SURVSHFWLYH MXURUV DQG ILYH RI VL[ SHUHPSWRULHV LQ WKH

LQVWDQW WULDO VWUXFN EODFN SURVSHFWLYH MXURUV  ³:KLOH WKH UDFLDO FRPSRVLWLRQ RI WKH DFWXDO SHWLW MXU\

LV QRW GLVSRVLWLYH RI D %DWVRQ FKDOOHQJH QHLWKHU >LV@ WKH GLVWULFW FRXUW SUHFOXGHG IURP FRQVLGHULQJ

LW´ 8QLWHG 6WDWHV Y *UDQGLVRQ  )G  ± WK &LU             ILQGLQJ QR SDWWHUQ RI

UDFLDOO\ GLVFULPLQDWRU\ VWULNHV ZKHUH VL[ RI WKH JRYHUQPHQW¶V QLQH SHUHPSWRU\ VWULNHV ZHUH XVHG WR

VWULNH EODFN SURVSHFWLYH MXURUV EXW WZR EODFN MXURUV XOWLPDWHO\ VHUYHG RQ WKH MXU\ 


                                                  
       ,I GHIHQGDQW PDNHV WKH SULPD IDFLH FDVH ³WKH EXUGHQ VKLIWV WR WKH 6WDWH WR FRPH IRUZDUG

ZLWK D QHXWUDO H[SODQDWLRQ IRU FKDOOHQJLQJ EODFN MXURUV´ ,G DW  ³8QOHVV D GLVFULPLQDWRU\ LQWHQW

LV LQKHUHQW LQ WKH SURVHFXWRU¶V H[SODQDWLRQ WKH UHDVRQ RIIHUHG ZLOO EH GHHPHG UDFH QHXWUDO´ 3XUNHWW

Y (OHP  86    

       2QFH WKH JRYHUQPHQW RIIHUV D UDFH QHXWUDO H[SODQDWLRQ ³WKH WULDO FRXUW PXVW WKHQ GHFLGH

ZKHWKHU WKH RSSRQHQW RI WKH VWULNH KDV SURYHG SXUSRVHIXO UDFLDO GLVFULPLQDWLRQ´ ,G DW  %DWVRQ

 86 DW  ³7KHUH ZLOO VHOGRP EH PXFK HYLGHQFH EHDULQJ RQ WKDW LVVXH DQG WKH EHVW HYLGHQFH

RIWHQ ZLOO EH WKH GHPHDQRU RI WKH DWWRUQH\ ZKR H[HUFLVHV WKH FKDOOHQJH´ +HUQDQGH] Y 1HZ <RUN

 86     ³,I D SURVHFXWRU¶V SURIIHUHG UHDVRQ IRU VWULNLQJ D EODFN SDQHOLVW DSSOLHV

MXVW DV ZHOO WR DQ RWKHUZLVHVLPLODU QRQEODFN >SDQHOLVW@ ZKR LV SHUPLWWHG WR VHUYH WKDW LV HYLGHQFH

WHQGLQJ WR SURYH SXUSRVHIXO GLVFULPLQDWLRQ´ 0LOOHU±(O Y 'UHWNH  86     ,Q

DGGLWLRQ ³VKLIWLQJ H[SODQDWLRQV >@ PLVUHSUHVHQWDWLRQV RI WKH UHFRUG DQG >@ SHUVLVWHQW IRFXV RQ UDFH

LQ WKH SURVHFXWLRQ¶V ILOH´ FDQ VXVWDLQ DQ LQIHUHQFH RI SXUSRVHIXO GLVFULPLQDWLRQ )RVWHU Y &KDWPDQ

 6 &W    

       7KH FRXUW¶V ILUVW WDVN ³LV LQLWLDOO\ WR GHWHUPLQH ZKHWKHU WKH GHIHQGDQW KDV VKRZQ D SULPD

IDFLH YLRODWLRQ ZKHQ WKH LVVXH LV ILUVW UDLVHG´ 8QLWHG 6WDWHV Y -RH  )G   WK &LU

  ,I WKH FRXUW FRQFOXGHV WKDW GHIHQGDQW PD\ EH DEOH WR PDNH D SULPD IDFLH FDVH ³LW VKRXOG

UHTXLUH WKH JRYHUQPHQW WR DUWLFXODWH UHDVRQV IRU H[HUFLVLQJ LWV SHUHPSWRU\ FKDOOHQJHV WR UHPRYH

PHPEHUV RI WKH GHIHQGDQW¶V UDFLDO JURXS´ ,G )LQDOO\ LI WKH UHDVRQV RIIHUHG DUH IDFLDOO\ QHXWUDO

³WKH FRXUW VKRXOG SURYLGH WKH GHIHQGDQW ZLWK WKH RSSRUWXQLW\ WR HVWDEOLVK SUHWH[W DQG WKHQ LVVXH D

VSHFLILF UXOLQJ RQ HDFK MXURU LQ TXHVWLRQ VXSSRUWHG E\ LWV ILQGLQJV RI IDFW DQG LWV UDWLRQDOH IRU WKH

UXOLQJ´ ,G


                                                  
       $W WKH RXWVHW WKH FRXUW QRWHV WKDW GHIHQGDQW KDV IDLOHG WR DUWLFXODWH D SULPD IDFLH FDVH XQGHU

%DWVRQ 'HIHQGDQW¶V %DWVRQ FKDOOHQJH UHVWV XSRQ WKH DVVHUWLRQ WKDW WKH JRYHUQPHQW HQJDJHG LQ D

SDWWHUQ RI VWULNLQJ EODFN MXURUV 7KH UHFRUG GRHV QRW EHDU WKLV RXW )LYH RI WKH  PHPEHUV RI WKH

YHQLUH ZHUH EODFN 7KH JRYHUQPHQW XVHG WKUHH RI LWV ILUVW ILYH SHUHPSWRU\ VWULNHV WR UHPRYH EODFN

SURVSHFWLYH MXURUV DQG WKH UHPDLQGHU RI WKH SHUHPSWRU\ VWULNHV ZHUH XVHG WR UHPRYH SURVSHFWLYH

MXURUV WKDW ZHUH QRW EODFN 7ZR EODFN SURVSHFWLYH MXURUV ZHUH XOWLPDWHO\ HPSDQHOHG HYHQ WKRXJK

WKH JRYHUQPHQW FRXOG KDYH VWUXFN WKRVH MXURUV DV ZHOO 1RQH RI WKH JRYHUQPHQW¶V VWDWHPHQWV

TXHVWLRQV RU FRPPHQWV WR WKH FRXUW DUH SUREDWLYH RI GLVFULPLQDWRU\ LQWHQW )LQDOO\ DIWHU WKH FRXUW

RYHUUXOHG GHIHQGDQW¶V REMHFWLRQ WKH JRYHUQPHQW GLG QRW XVH DQ\ SHUHPSWRU\ VWULNHV WR UHPRYH

EODFN SURVSHFWLYH MXURUV RU DOWHUQDWHV 7KXV GHIHQGDQW IDLOV WR VKRZ D SULPD IDFLH FDVH RI UDFLDO

GLVFULPLQDWLRQ XQGHU %DWVRQ

       (YHQ DVVXPLQJ LQ WKH DOWHUQDWLYH WKDW GHIHQGDQW FRXOG PDNH D SULPD IDFLH FDVH RI UDFLDO

GLVFULPLQDWLRQ WKH JRYHUQPHQW RIIHUHG IDFLDOO\ QHXWUDO H[SODQDWLRQV IRU ZK\ LW VWUXFN HDFK

SURVSHFWLYH MXURU 7KH JRYHUQPHQW H[SODLQHG WKDW LW VWUXFN WKH 77 EHFDXVH RI KHU ERG\ ODQJXDJH

WKDW VKH VHHPHG GLVLQWHUHVWHG DQG PLJKW QRW FRQVLVWHQWO\ IROORZ DORQJ VKH LV QRW PDUULHG DQG WKDW

VKH KDV QR FKLOGUHQ 7KH JRYHUQPHQW UHSUHVHQWHG LW VWUXFN WKH *0 EHFDXVH KH ZDV D SDVWRU DQG

LW ZDV FRQFHUQHG WKDW KH ZRXOG EH DEOH WR VLW DQG MXGJH IDLUO\ )LQDOO\ WKH JRYHUQPHQW VWUXFN &:

EHFDXVH RI KHU DJH DQG EHFDXVH RI KHU DJH DQG KHU EDFNJURXQG DV DQ HQJLQHHU (DFK RI WKHVH DUH

IDFLDOO\ QHXWUDO UHDVRQV

       'HIHQGDQW RIIHUV QR EDVLV IRU WKH FRXUW WR LQIHU WKDW WKH JRYHUQPHQW¶V UHDVRQV IRU VWULNLQJ

77 ZHUH SUHWH[WXDO &RXQVHO¶V REVHUYDWLRQ WKDW 77¶V ERG\ ODQJXDJH LQGLFDWHG VKH PLJKW EH

GLVLQWHUHVWHG DQG QRW IROORZ WKH SURFHHGLQJV FDUHIXOO\ LV FRQVLVWHQW ZLWK WKH FRXUW¶V UHFROOHFWLRQ RI


                                                 
77¶V EHKDYLRU QRWZLWKVWDQGLQJ GHIHQVH FRXQVHO¶V DUJXPHQW WKDW 77 GLG QRW DQVZHU PDQ\

TXHVWLRQV 'HIHQGDQW DOVR GRHV QRW RIIHU DQ\ PHDQLQJIXO FKDOOHQJH WR WKH JRYHUQPHQW¶V DVVHUWLRQ

WKDW 77¶V IDPLO\ EDFNJURXQG ZDV WKH UHDVRQ VKH ZDV VWUXFN 7KHUHIRUH GHIHQGDQW IDLOV WR VKRZ

SXUSRVHIXO UDFLDO GLVFULPLQDWLRQ DV WR 77

       $V WR *0 GHIHQGDQW¶V DUJXPHQWV UHJDUGLQJ SUHWH[W DUH HTXDOO\ XQDYDLOLQJ            7KH

JRYHUQPHQW¶V FRQFHUQ UHJDUGLQJ *0¶V RFFXSDWLRQ DV D SDVWRU ZHUH WKH UHDVRQ IRU LWV XVH RI D

SHUHPSWRU\ VWULNH 7KH LVVXH GRXEWOHVV ZDV DW WKH IRUHIURQW RI WKH JRYHUQPHQW¶V PLQG ZKHUH WKH

JRYHUQPHQW SRLQWHG RXW WKDW RQH SURVSHFWLYH MXURU KDG HDUOLHU EHHQ GLVPLVVHG IRU FDXVH LQ SDUW GXH

WR KHU SURIHVVHG UHOLJLRXV EHOLHIV 7KHUHIRUH WKH FRXUW LV ILQGV WKDW *0¶V RFFXSDWLRQ QRW KLV

UDFH ZDV WKH UHDVRQ KH ZDV H[FXVHG

       &: SUHVHQWV D FORVHU TXHVWLRQ 'HIHQGDQW SRLQWV RXW WKDW DQRWKHU SURVSHFWLYH MXURU ZKR

ZDV DQ HQJLQHHU ZDV QRW VWUXFN E\ WKH JRYHUQPHQW HYHQ WKRXJK WKH JRYHUQPHQW FODLPV WKDW &:

ZDV VWUXFN EHFDXVH RI KHU DJH DQG KHU RFFXSDWLRQ DV DQ HQJLQHHU 0RUHRYHU WKH JRYHUQPHQW

DSSHDUHG WR VXJJHVW DW VLGHEDU WKDW LW ZDV FRQFHUQHG DERXW &:¶V RFFXSDWLRQ EHFDXVH RI KRZ VKH

PLJKW UHFHLYH IRUHQVLF HYLGHQFH HYHQ WKRXJK LQ RSHQLQJ VWDWHPHQW WKH JRYHUQPHQW LQGLFDWHG LW

ZRXOG QRW SUHVHQW DQ\ IRUHQVLF HYLGHQFH

       1RQHWKHOHVV WKH FRXUW ILQGV WKH JRYHUQPHQW¶V GHFLVLRQ ZDV QRW SXUSRVHIXO GLVFULPLQDWLRQ

'HIHQGDQW GLG QRW UHEXW WKH JRYHUQPHQW¶V SURIIHUHG UHDVRQ WR VWULNH &: EDVHG RQ KHU DJH 7KH

HQJLQHHU WKDW ZDV QRW VWUXFN E\ WKH JRYHUQPHQW ZDV DQ HOHFWULFDO HQJLQHHU ZKLOH &: ZDV D

SKDUPDFHXWLFDO HQJLQHHU &RXQVHO IRU WKH JRYHUQPHQW¶V GHPHDQRU DW VLGHEDU FRQYLQFHV WKH FRXUW

WKDW WKH UHDVRQV JLYHQ E\ WKH JRYHUQPHQW ZHUH FUHGLEOH 0RUHRYHU DV GLVFXVVHG PRUH IXOO\ DERYH

WKH JRYHUQPHQW¶V FRPPHQWV GXULQJ YRLU GLUH DQG RYHUDOO XVH RI SHUHPSWRU\ VWULNHV FXWV DJDLQVW DQ


                                                
LQIHUHQFH RI SXUSRVHIXO GLVFULPLQDWLRQ LQ VWULNLQJ DQ\ RI WKH SURVSHFWLYH MXURUV ZKHUH WKH

JRYHUQPHQW RQO\ XVHG WKUHH RXW RI LWV ILUVW ILYH SHUHPSWRU\ VWULNHV WR VWULNH WR UHPRYH EODFN

SURVSHFWLYH MXURUV DQG WZR EODFN MXURUV XOWLPDWHO\ HQGHG XS EHLQJ HPSDQHOHG ZLWKRXW REMHFWLRQ

IURP WKH JRYHUQPHQW )XUWKHU XQGHUPLQLQJ DQ LQIHUHQFH RI SUHWH[W LV WKDW DIWHU WKH FRXUW RYHUUXOHG

GHIHQGDQW¶V REMHFWLRQ DQG WKH MXU\ ZDV VHOHFWHG WKH JRYHUQPHQW GLG QRW XVH LWV SHUHPSWRU\ VWULNHV

WR UHPRYH EODFN DOWHUQDWH MXURUV XOWLPDWHO\ HPSDQHOLQJ DQ DOWHUQDWH MXURU ZKR ZDV EODFN

                                        &21&/86,21

       )RU WKH UHDVRQV VWDWHG KHUHLQ WKH FRXUW 29(558/(' GHIHQGDQW¶V REMHFWLRQ WR WKH

JRYHUQPHQW¶V SHUHPSWRU\ FKDOOHQJHV SXUVXDQW WR %DWVRQ Y .HQWXFN\  86   

       62 25'(5(' WKLV WKH WK GD\ RI -DQXDU\ 



                                             BBBBBBBBBBBBBBBBBBBBBBBBB
                                             /28,6( : )/$1$*$1
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                
